

NOTE PURCHASE AGREEMENT


THIS NOTE PURCHASE AGREEMENT (the “Agreement”) is made as of the 13th day of
August, 2008 by and between US DATAWORKS, INC., a Nevada corporation (the
“Company”), and signatories hereto (collectively, the “Investors” and
individually, the “Investor”).
 
WHEREAS, the Company desires to issue and sell to the Investor, and the Investor
desires to purchase from the Company, refinancing secured promissory notes of
the Company, upon the terms and subject to the conditions set forth herein;
 
WHEREAS, the Refinancing Notes (as defined below) will rank senior to all
outstanding and future indebtedness of the Company and its Subsidiaries to the
extent required under the Refinancing Notes and will be secured by a perfected
security interest, in all of the assets of the Company and the stock and assets
of each of the Subsidiaries as evidenced by a Security Agreement, in the form
attached hereto as Exhibit B (as amended, or modified from time to time in
accordance with its terms, the “Security Agreement”); and
 
WHEREAS, the Investors desire to appoint Charles E. Ramey as collateral agent
with respect to the Collateral (as defined in the Security Agreement) (in such
capacity, the “Collateral Agent”) pursuant to a Collateral Agency Agreement in
the form attached hereto as Exhibit C (as amended or modified from time to time
in accordance with its terms, the “Collateral Agency Agreement”).
 
NOW, THEREFORE, the parties hereby agree as follows:
 
1. Definitions. For purposes of this Agreement, the following terms shall have
the following respective meanings:
 
(a) “Affiliate” means, with respect to any entity, an affiliate of that entity
as defined in Rule 12b-2 under The Securities Exchange Act of 1934, as amended
to date.
 
(b) “Closing” has the meaning specified in Section 2.2(a).
 
(c) “Closing Date” has the meaning specified in Section 2.2(a).
 
(d) “Common Stock” shall mean the common stock, $0.0001 par value, of the
Company.
 
(e) “Company” has the meaning specified in the preamble to this Agreement.
 
(f) “Financial Statements” has the meaning specified in Section 3.7.
 
(g) “Form 10-KSB” has the meaning specified in Section 3.6.
 
(h) “Governmental Authority” means any court, agency, department or other
instrumentality of any foreign, federal, state, county, city or other political
subdivision.
 
 
 

--------------------------------------------------------------------------------

 
 
(i) “Investor” has the meaning specified in the preamble to this Agreement.
 
(j) “Lien” means, with respect to any asset, any mortgage, pledge, security
interest, encumbrance, lien or charge of any kind in respect of such asset.
 
(k) “Material Adverse Effect” shall mean individually or collectively, a
material adverse effect on, or a material adverse change in, or group of such
effects on or changes in, (i) the business, financial condition, results of
operations, assets or liabilities of the Company and its Subsidiaries, taken as
a whole, or (ii) the ability of the Company to perform its obligations under or
with respect to this Agreement or any Note.
 
(l) “Refinancing Note” has the meaning specified in Section 2.1(a).
 
(m) “Person” means a corporation, an association, a partnership, a limited
liability company, an individual, a joint venture, a joint stock company, a
trust, an unincorporated organization or a government or an agency or a
political subdivision thereof.
 
(n) “Purchase Price” has the meaning specified in Section 2.1(a).
 
(o) “SEC” has the meaning specified in Section 3.6.
 
(p) “Securities Act” means the Securities Act of 1933, as amended.
 
(q) “Subsidiary” means, with respect to any entity, any other entity of which
securities or other ownership interest having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are owned directly or indirectly by such entity.
 
(r) “Voting Securities” means any securities of the Company having the ordinary
power to vote, in the absence of contingencies, in the election of directors of
the Company.
 
2. Purchase and Sale of Notes.
 
2.1 Sale and Issuance of Notes.
 
(a) Purchase and Sale of the Refinancing Notes. Subject to and upon the terms
and conditions of this Agreement, at the Closing, the Company agrees to issue
and sell to the Investors, and the Investors agree to purchase from the Company,
refinancing senior secured promissory notes (each, a “Refinancing Note” and
collectively, the “Refinancing Notes”), in the aggregate principal amount set
forth opposite each Investor’s name on the signature pages hereto (the “Purchase
Price”). Each Purchaser shall pay the Purchase Price therefor in connection with
the issuance of the Refinancing Notes and the Company’s repayment of the Senior
Secured Convertible Notes due November 13, 2010 (the “Original Notes”). The
Refinancing Notes shall have a maturity date one (1) year from the date of their
original issuance, shall be in substantially the form attached hereto as Exhibit
A, and subject to adjustment pursuant to, the terms of such Refinancing Note.
 
 
2

--------------------------------------------------------------------------------

 
 
2.2 Closing. 
 
(a) The closing of the purchase and sale of the Refinancing Notes (the
“Closing”) shall take place at the offices of Pillsbury Winthrop Shaw Pittman
LLP, 2475 Hanover Street, Palo Alto, California, at 10:00 a.m. local time, or at
such other time and place as the Company and the Investors mutually agree upon.
The Closing shall occur on such date (the “Closing Date”) that the Company. 
 
3. Representations, Warranties and Agreements of the Company. The Company hereby
represents and warrants to, and agrees with, each Investor that:
 
3.1 Organization. The Company is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of Nevada, has the
corporate power and authority to own, lease and operate its properties and to
carry on its business as currently conducted, and is duly qualified to transact
business and is in good standing in each jurisdiction in which the conduct of
its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not be reasonably expected to have a Material Adverse
Effect. The Company has all requisite corporate power and authority to own,
lease and operate its properties and to carry on its business as currently
conducted.
 
3.2 Authorization. All corporate action on the part of the Company necessary for
the authorization, execution and delivery of this Agreement and the Refinancing
Note, the performance of all obligations of the Company hereunder and thereunder
has been taken. This Agreement constitutes a legal, valid and binding agreement
of the Company, enforceable against the Company in accordance with its terms,
except for the effect of bankruptcy, insolvency, reorganization, moratorium and
other similar laws relating to or affecting the rights of creditors generally
and by equitable principles of general applicability.
 
3.3 Valid Issuance. When delivered to and paid for by the Investors in
accordance with the terms of this Agreement, each Refinancing Note will be a
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except for the effect of bankruptcy, insolvency,
reorganization, moratorium and other similar laws relating to or affecting the
rights of creditors generally and by equitable principles of general
applicability. Based in part upon the representations of the Investors in this
Agreement, the Refinancing Notes will be issued in compliance with all
applicable federal and state securities laws.
 
3.4 Non-Contravention. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby and thereby will not (a)
conflict with, or result in any breach or violation of the Certificate of
Incorporation or the Bylaws of the Company or (b) conflict with or constitute a
breach of, or default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, or result in the creation of a Lien
on any property or asset of the Company or any of its Subsidiaries pursuant to
any contract, indenture, mortgage, loan agreement, note, lease or other
instrument to which the Company or any of its Subsidiaries is a party or by
which it or any of its properties may be bound, or (c) to the Company’s
knowledge violate any law, administrative regulation or court decree, except in
the case of clauses (b) and (c) for conflicts, breaches, defaults, violations or
Liens which, either individually or in the aggregate, would not be reasonably
expected to have a Material Adverse Effect.
 
 
3

--------------------------------------------------------------------------------

 
 
3.5 Governmental Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state, or local governmental authority on the part of the Company is
required in connection with the consummation of the transactions contemplated by
this Agreement, except for such filings as may be required to be made pursuant
to applicable federal or state securities laws, and except for such consents,
approvals, authorizations or orders the absence of which, either individually or
in the aggregate, would not be reasonably expected to have a Material Adverse
Effect.
 
3.6 Litigation. Except as disclosed in the Company’s Annual Report on Form
10-KSB filed with the Securities and Exchange Commission (“SEC”) for the year
ended March 31, 2008 (the “Form 10-KSB”), or any other filings by the Company
with the SEC, there is no action, suit or proceeding before or by any court or
governmental agency or body, domestic or foreign, now pending, or, to the
knowledge of the Company, threatened, against or adversely affecting the Company
that would, if determined adversely to the Company, be reasonably expected to
have a Material Adverse Effect.
 
3.7 SEC Filings and Financial Statements. The Company has previously made
available to the Investors true and complete copies of the Form 10-KSB. The
financial statements included in such reports are hereafter collectively
referred to as the “Financial Statements.” Each of the balance sheets included
in the Financial Statements (including any related notes and schedules) presents
fairly the financial position of the Company as of its date, and the other
financial statements included in the Financial Statements (including any related
notes and schedules) present fairly the results of operations or other
information included therein of the Company for the periods or as of the dates
therein set forth (subject, in the case of interim financial statements, to
changes resulting from audits and year-end adjustments), and each of the
Financial Statements was prepared in accordance with generally accepted
accounting principles consistently applied during the periods involved (except
as otherwise stated therein and except, in the case of interim financial
statements, to the extent they may not include footnotes or may be condensed or
summary statements). None of the documents filed with the SEC and referred to in
this Section 3.7 contained, as of its date, any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
 
3.8 No Material Adverse Change. Since June 30, 2008, except as otherwise
disclosed by the Company in writing to the Investors or as set forth in the
Company’s SEC filings, in each case on or prior to the date hereof, (a) there
has been no change or development that individually or in the aggregate would
reasonably be expected to have a Material Adverse Effect, (b) there have been no
material transactions entered into by the Company, and (c) there has been no
dividend or distribution of any kind declared, paid or made by the Company on
any class of its capital stock.
 
3.9 General Solicitation. Neither the Company nor any other person or entity
authorized by the Company to act on its behalf has engaged in a general
solicitation or general advertising (within the meaning of Regulation D of the
Securities Act) of investors with respect to offers or sales of the Refinancing
Notes.
 
 
4

--------------------------------------------------------------------------------

 
 
3.10 Indemnification. The Company agrees and undertakes to indemnify and hold
harmless each Investor against and from all costs, losses, damages, actions,
proceedings, claims, demands, liabilities, charges and expenses of whatsoever
nature and howsoever (hereinafter, “Claims”) that the Investors may incur,
suffer or sustain or have imposed on each Investor by reason of, arising in any
way out of or in relation to the Original Notes, the Put Agreement dated
November 13, 2007 (the “Put Agreement), the Refinancing Notes and this
Agreement, but excluding any Claims resulting from an Investor’s gross
negligence or willful misconduct, and shall pay to such Investor immediately
upon first demand of the Investor such Claims as the Investor certifies to have
occurred together with reasonable proof of the amount thereof (any such
certificate being conclusive and binding on the parties hereto).
 
4. Representations and Warranties of the Investors. Each Investor hereby
represents and warrants to, and agrees with, the Company that:
 
4.1 [Reserved].
 
4.2 Authorization. All action on the part of the Investors necessary for the
authorization, execution and delivery of this Agreement and for the performance
of all obligations of the Investors hereunder has been taken. This Agreement
constitutes a legal, valid and binding agreement of the Investors, enforceable
against each Investor in accordance with its terms, except for the effect of
bankruptcy, insolvency, reorganization, moratorium and other similar laws
relating to or affecting the rights of creditors generally and by equitable
principles of general applicability.
 
4.3 Non-Contravention. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby and thereby will not (a)
conflict with, or result in any breach or violation of the Certificate of
Incorporation or the Bylaws of the Investors or (b) conflict with or constitute
a breach of, or default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, or result in the creation of a Lien
on any property or asset of the Investors pursuant to any contract, indenture,
mortgage, loan agreement, note, lease or other instrument to which the Investors
or any of its Subsidiaries is a party or by which it or any of its properties
may be bound, or (c) to the Investor’s knowledge violate any law, administrative
regulation or court decree, except in the case of clauses (b) and (c) for
conflicts, breaches, defaults, violations or Liens which, either individually or
in the aggregate, would not be reasonably expected to materially and adversely
impair or restrict the Investor’s ability to perform its obligations hereunder
or to consummate the transactions contemplated hereby.
 
4.4 Purchase Entirely for Own Account. This Agreement is made with the Investors
in reliance upon each Investor’s representation to the Company, which by each
Investor’s execution of this Agreement the Investor hereby confirms, that each
Refinancing Note will be acquired for investment for the Investor’s own account,
not as a nominee or agent, and not with a view to the resale or distribution of
any part thereof, and that the Investor has no present intention of selling,
granting any participation in, or otherwise distributing the same. By executing
this Agreement, each Investor further represents that the Investor does not have
any contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participations to such person or to any third person, with
respect to the Refinancing Notes.
 
 
5

--------------------------------------------------------------------------------

 
 
4.5 Restricted Securities.
 
(a) Each Investor understands that each Refinancing Note, it is or may be
purchasing are characterized as “restricted securities” under the federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations may be resold without registration under the Securities
Act only in certain limited circumstances. In addition to the restrictions on
transfer or assignment set forth in the Refinancing Notes, the Investor agrees
that it will not sell or otherwise dispose of the Refinancing Note(s) unless
such sale or other disposition has been registered or is exempt from
registration under the Securities Act and has been registered or qualified or is
exempt from registration or qualification under applicable state securities
laws.
 
(b) Legends. Each Investor understands and agrees that the Refinancing Note(s)
may bear one or all of the following legend:
 
(i) “THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR
ANY STATE SECURITIES LAWS. IT MAY NOT BE OFFERED, SOLD, ASSIGNED, TRANSFERRED,
PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH ACT AND SUCH LAWS OR UNLESS SUCH TRANSACTION IS EXEMPT
FROM, OR NOT SUBJECT TO, SUCH REGISTRATION AND, IF REQUESTED BY THE COMPANY,
UPON DELIVERY OF AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED. THE TRANSFER OF THIS SECURITY IS ALSO SUBJECT TO
CERTAIN TRANSFER RESTRICTIONS CONTAINED IN THAT CERTAIN NOTE PURCHASE AGREEMENT,
DATED AS OF AUGUST 13, 2008, BETWEEN THE COMPANY AND THE HOLDER.”
 
4.6 Investor Status. Each Investor certifies and represents to the Company that,
as of the date hereof and at the time the Investor acquires any Refinancing
Note, the Investor is and will be an “accredited investor” as defined in Rule
501 of Regulation D promulgated under the Securities Act. Each Investor’s
financial condition is such that it is able to bear the risk of holding the
Refinancing Notes for an indefinite period of time and the risk of loss of its
entire investment. Each Investor has been afforded the opportunity to ask
questions of and receive answers from the management of the Company concerning
this investment and is able to evaluate the risks and merits of its investment
in the Company.
 
5. Conditions to Closing.
 
5.1 Conditions of the Investor’s Obligations at the Closing. The obligations of
each Investor to purchase from the Company the Refinancing Notes and to
consummate the transactions to be consummated at the Closing are subject to the
fulfillment on or before the Closing of each of the following conditions, any of
which may be waived in writing in whole or in part by the Investors:
 
 
6

--------------------------------------------------------------------------------

 
 
(a) The representations and warranties of the Company contained herein shall be
true and correct on and as of the Closing Date with the same force and effect as
though made on and as of the Closing Date (it being understood and agreed that,
in the case of any representation and warranty of the Company contained herein
that is made as of a specific date, such representation and warranty need be
true and correct only as of such specific date and it being further understood
and agreed that, in the case of any representation and warranty of the Company
contained herein that is not hereinabove qualified by application thereto of a
materiality standard, such representation and warranty need be true and correct
only in all material respects in order to satisfy as to such representation and
warranty the condition precedent set forth in the foregoing provision of this
Section 5.1(a)).
 
(b) The Company shall have performed in all material respects all obligations,
agreements, covenants and conditions herein required to be performed or observed
by the Company on or prior to the Closing Date.
 
(c) The Investors shall have received a certificate, dated the Closing Date,
signed by an executive officer of the Company, certifying on behalf of the
Company that the conditions specified in the foregoing Sections 5.1(a) and (b)
have been fulfilled.
 
(d) No order enjoining or restraining the transactions contemplated by this
Agreement shall be in effect and no action or proceeding before any federal or
state court or governmental agency or other regulatory or administrative agency
or instrumentality shall have been instituted or pending that challenges the
acquisition of, or payment for, the Refinancing Note by the Investor or
otherwise seeks to restrain or prohibit consummation of the transactions
contemplated by this Agreement or seeking to impose any material limitations on
any provisions of this Agreement.
 
(e) The Company and each Investor has executed the Security Agreement and the
Collateral Agency Agreement, in substantially the forms attached as Exhibit B
and Exhibit C hereto.
 
5.2 Conditions of the Company’s Obligations at the Closing. The obligations of
the Company to issue and sell to the Investors the Refinancing Notes and to
consummate the transactions to be consummated at the Closing are subject to the
fulfillment on or before the Closing of each of the following conditions by the
Investors, any of which may be waived in writing in whole or in part by the
Company:
 
(a) The representations and warranties of each Investor contained herein shall
be true and correct on and as of the Closing Date with the same force and effect
as though made on and as of the Closing Date (it being understood and agreed
that, in the case of any representation and warranty of the Investor contained
herein that is made as of a specific date, such representation and warranty need
be true and correct only as of such specific date and it being further
understood and agreed that, in the case of any representation and warranty of
the Investors contained herein that is not hereinabove qualified by application
thereto of a materiality standard, such representation and warranty need be true
and correct only in all material respects in order to satisfy as to such
representation and warranty the condition precedent set forth in the foregoing
provision of this Section 5.2(a)).
 
 
7

--------------------------------------------------------------------------------

 
 
(b) The Investors shall have performed in all material respects all obligations,
agreements, covenants and conditions herein required to be performed or observed
by the Investors on or prior to the Closing Date.
 
(c) The Company shall have received a certificate, dated the Closing Date,
signed by each Investor, certifying that the conditions specified in the
foregoing Sections 5.2(a) and (b) have been fulfilled.
 
(d) No order enjoining or restraining the transactions contemplated by this
Agreement shall be in effect and no action or proceeding before any federal or
state court or governmental agency or other regulatory or administrative agency
or instrumentality shall have been instituted or pending that challenges the
acquisition of, or payment for, the Refinancing Notes by each Investor or
otherwise seeks to restrain or prohibit consummation of the transactions
contemplated by this Agreement or seeking to impose any material limitations on
any provisions of this Agreement.
 
(e) The Company and each Investor has executed the Security Agreement and the
Collateral Agency Agreement, in substantially the forms attached as Exhibit B
and Exhibit C hereto.
 
(f) Each Investor shall have delivered to the Company the Purchase Price for the
Refinancing Note specified in Section 2.1(a) by wire transfer in immediately
available funds in accordance with the provisions of Section 2.2.
 
6. Miscellaneous.
 
6.1 Termination; Term of Agreement.
 
(a) This Agreement may also be terminated by either party by written notice to
the other party in the event that the Closing Date does not occur on or before
five (5) business days from the date of this Agreement or such other date as the
Company and the Investor shall mutually agree in writing.
 
(b) Nothing herein shall relieve any party from liability for any breach hereof.
 
6.2 Public Announcements. Except as required by applicable law or regulations,
the Company and the Investors shall jointly approve any public announcements
relating to the transactions described herein or the relationship between the
parties. Each party agrees to cooperate with the other in the preparation of any
governmental filing relating to the transactions contemplated hereby.
 
 
8

--------------------------------------------------------------------------------

 
 
6.3 Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. Except as provided in Section 6.5, neither the Company nor
the Investors shall assign this Agreement or any rights hereunder or delegate
any duties hereunder without the prior written consent of the other (which
consent may be withheld for any reason in the sole discretion of the party from
whom consent is sought). The merger, consolidation, acquisition or sale of
securities representing more than 50% of the voting power of a party to this
agreement shall not be deemed an assignment requiring the consent of the other
party.
 
6.4 Notices. Unless otherwise provided, any notice, request, demand or other
communication required or permitted under this Agreement shall be given in
writing and shall be deemed effectively given upon personal delivery to the
party to be notified, or when sent by fax (with receipt confirmed), or overnight
courier service, or upon deposit with the United States Post Office, by
registered or certified mail, postage prepaid and addressed as follows (or at
such other address as a party may designate by notice to the other):
 
If to the Company:
 
US Dataworks, Inc.
1 Sugar Creek Center Blvd., 5th Floor
Sugar Land, TX 77478
Attention: CEO
Fax: (800) 447-8029


with a copy to:
 
Pillsbury Winthrop Shaw Pittman LLP
2475 Hanover Street
Palo Alto, CA 94304
Attention: Richard S. Bebb Esq.
Fax: (650) 233-4545
 
If to the Investors:
 
1 Sugar Creek Center Blvd., 5th Floor
Sugar Land, TX 77478
Attention: Charles E. Ramey and John L. Nicholson, M.D.
Fax: (800) 447-8029


6.5 Note Transfer Restrictions. The Investors agree that the Refinancing Note(s)
may not be transferred or assigned by an Investor.
 
6.6 Survival. The representations and warranties made by the Company and the
Investors herein, except as otherwise expressly provided herein, shall terminate
upon the delivery to each Investor of the Refinancing Notes, as applicable,
being purchased and the payment therefor.
 
 
9

--------------------------------------------------------------------------------

 
 
6.7 Finders or Brokers. Each Investor represents that it has not engaged any
investment banker, finder or broker, and neither is nor will be obligated for
any finder’s fee or commission, in connection with the transactions contemplated
hereby. The Company represents that it has not engaged any investment banker,
finder or broker, and neither is nor will be obligated for any finder’s fee or
commission, in connection with the transactions contemplated hereby. Each party
agrees to indemnify and hold harmless the other from the liability for any fees,
commissions and other payments (and the costs and expenses of defending against
such liability or asserted liability) that may be owing as a result of such
party’s breach of its representation made in this Section 6.7.
 
6.8 Expenses. Each party hereto shall pay all of its own costs and expenses
incurred in connection with the negotiation, preparation, execution, delivery
and performance of this Agreement and the transactions contemplated herein,
whether or not such transactions are consummated.
 
6.9 Waivers. The observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or prospectively)
only with the written consent of the party against whom such waiver is sought to
be enforced. No waiver by either party of any default with respect to any
provision, condition or requirement hereof shall be deemed to be a continuing
waiver in the future thereof or a waiver of any other provision, condition or
requirement hereof; nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter.
 
6.10 Severability. If one or more provisions of this Agreement are held to be
unenforceable, invalid or void by a court of competent jurisdiction, such
provision shall be excluded from this Agreement and the balance of this
Agreement shall be interpreted as if such provision were so excluded and shall
be enforceable in accordance with its terms.
 
6.11 Specific Enforcement. The Company and each Investor acknowledges and agrees
that if any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached, irreparable damage would
occur and it would be extremely impracticable and difficult to measure damages.
Accordingly, in addition to any other rights and remedies to which the parties
may be entitled by law or equity, the parties shall be entitled to an injunction
or injunctions to prevent or cure breached of the provisions of this agreement
and to enforce specifically the terms and provisions hereof, and the parties
expressly waive (i) the defense that a remedy in damages will be adequate and
(ii) any requirement, in an action for specific performance, for the posting of
a bond.
 
6.12 Entire Agreement; Amendments.
 
(a) Except as otherwise provided herein, this Agreement contains the entire
understanding of the parties with respect to the matters covered herein and
supersedes all prior agreements and understandings, written or oral, between the
parties relating to the subject matter hereof.
 
 
10

--------------------------------------------------------------------------------

 
 
(b) Any term of this Agreement may be amended and the observance of any term of
this Agreement may be waived (either generally or in a particular instance and
either retroactively or prospectively), only with the written consent of the
Company and the Investors. Any amendment or waiver effected in accordance with
this paragraph shall be binding upon each holder of any securities purchased
under this Agreement at the time outstanding, each future holder of all such
securities, and the Company.
 
6.13 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of New York (irrespective of its choice of law principles).
 
6.14 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
6.15 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement. Any reference in this Agreement to a statutory
provision or rule or regulation promulgated thereunder shall be deemed to
include any similar successor statutory provision or rule or regulation
promulgated thereunder.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.



 
US DATAWORKS, INC.
         
By
/s/ Mario Villarreal
 
Name
Mario Villarreal
 
Title
President and COO

 
 
11

--------------------------------------------------------------------------------

 


 
CHARLES E. RAMEY
       
Principal Amount: $708,500.00
By
/s/ Charles E. Ramey
 
Name
Charles E. Ramey
 
Title
CEO

 
 
 

--------------------------------------------------------------------------------

 


 
JOHN L. NICHOLSON, M.D.
       
Principal Amount: $2,995,000
By
/s/ John L. Nicholson, M.D.
 
Name
John L. Nicholson, M.D.
 
Title
    

 
 
 

--------------------------------------------------------------------------------

 

Exhibit A
 
Form of Refinancing Secured Note
 
 
 

--------------------------------------------------------------------------------

 

Exhibit B
 
Security Agreement
 
 
 

--------------------------------------------------------------------------------

 

Exhibit C


Collateral Agency Agreement
 
 
 

--------------------------------------------------------------------------------

 
 